DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 16/466,492 application filed on 06/20/2019.
Claims 1-19 are currently pending and have been fully considered.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or make obvious the limitation of claim 1, with particular to the limitation “said hole transporting material being obtained through a process comprising: reacting at least one heteropoly acid … in the presence of at least one organic solvent selected from alcohols, ketones, esters”.  Jia et al. (ACS Appl. Mater. Interfaces, 2015, , 5367-5372) discloses phosphomolybdic acid (PMA) as hole transporting material for organic photovoltaic cell (Abstract), which corresponds to the claimed heteropoly acid containing at least one transition metal belonging to group 5 or 6 of the Periodic Table of Elements.  However, Jia does not disclose the hole transporting material is a reaction product of the heteropoly acid compound with a salt or a complex of transition metal belonging to group 5 or 6 of Periodic Table of Elements with an organic anion, or with an organic ligand.  Similarly to Jia, Ohisa et al. ( ACS Appl. Mater. Interfaces, 2016, 8, 20946-20954) and Zhu et al. (J. Mater. Chem. A, 2014, 2, 1436-1442) also disclose PMA as hole transporting material but do not teach the reaction Electron. Mater. Lett., 2016, Vol. 12, No. 3, 383-387) discloses an organic solar cell comprising two anode buffer layers similarly to the claimed device; however, Kim does not disclose the second anode buffer layer comprises the claimed hole transporting material.  Otsuki et al. (US 2014/0231795) discloses a hole transporting material that includes molybdenum complex with an organic ligand (Abstract) that satisfies the claimed “at least a salt or a complex of a transition metal belonging to group 5 or 6 of the Periodic Table of the Elements with an organic anion, or with an organic ligand”; however, Otsuki does not disclose the hole transporting material is a reaction product the at least a salt or a complex of a transition metal belonging to group 5 or 6 of the Periodic Table of the Elements with an organic anion, or with an organic ligand with at least one heteropoly acid in the claimed manner.  Furthermore, the prior art does not disclose or suggest any motivation for reacting the hole transporting material of Otsuki with the hole transporting material of Jia, Ohisa or Zhu in order to arrive at the claimed hole transporting material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        02/28/2022